DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s continuing patent application number 17/722,708 filed on 4/18/2022.
Currently, claims 1-14 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2022 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: par. [0001], line 5; after “9/24/2019” should added -- now U.S. Patent No. 11,332,295 --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 4-5 and 11-12; a citation “spaced apart by a distance equal to a width of each door of the double door assembly” is confusing and indefinite because the claimed preamble is sole draw to a sub-combination of “A device”; it is not clear that if the Applicant is positively combined and claimed with “a double door assembly”? Clarification is required. Claims 2-6 depending upon the rejected claim 1 are also rejected. Claim 7, lines 7-8 and 14-15; having the same issues as mentioned; therefore, claims 7-14 are rejected. 
Note: Since the parent application number 16/580,980 was restricted on 2/7/2022: as a combination (the patented number 11/332,295) and sub-combination (the instant continuing application) claims are being treated as a sub-combination of a device.
Re claim 7, line 11; a citation “the second portion” does not have a proper antecedent basis, unless the Applicant meant “the bottom portion”? Clarification is required. Claims 8-14 depending upon the rejected claim 7 are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,170,212 to Suchyna et al. (‘Suchyna’).
Re claim 1: Suchyna discloses in Fig. 5 a device 110, comprising: a first restrainer assembly 118 having a first base portion 132 capable of vertically supporting a free end opposite of a set of hinges of a first door of a double door assembly and a first set of sidewalls 128/130 connected to the first base portion 132 spaced apart by a distance equal to a width of each door of the double door assembly, the first restrainer assembly 118 configured to be connected to a bottom of the first door and the first set of sidewalls configured to enclose a bottom portion of the free end of the first door; and a second restrainer assembly 120, connected to the first restrainer assembly 118 (e.g. via 116), the second restrainer assembly 120 having a second base portion 132 capable of vertically supporting a second free end opposite of a second set of hinges of a second door of the double door assembly and a second set of sidewalls 128/130 connected to the second base portion 132 spaced apart by the same distance equal to the width of each door of the double door assembly, the second restrainer assembly 120 configured to be connected to a bottom of the second door and the second set of sidewalls 128/130 configured to enclose a bottom portion of the free end of the second door.
Re claim 2: further comprising, a tab portion 116/134 connected to the first and second base portions 132/132 and extending away from the first and second set of sidewalls 128/130, the tab portion being capable of securing the device to the double door assembly.
Re claim 3: wherein each base portion 132 has voids (e.g. between 134/134).
Re claim 4: further comprising a set of holes (when screws 52 have been applied, col. 4, lines 47) formed in the first and second base portions capable of securing the device to a door slab of the double door assembly.
Re claim 5: wherein the device is manufactured from plastic (see Abstract).
Re claim 6: further comprising a wall 116/136 that connects the first set of sidewalls 128/130 of the first restrainer assembly 118 and the second set of sidewalls 128/130 of the second restrainer assembly 120.
Re claim 7: Suchyna discloses a device 110, comprising: a bottom portion 116; a first restrainer assembly 118 connected to the bottom portion 116 that has a first base portion 132 substantially horizontal and vertically above the bottom portion 116, a first sidewall 128 connected to the bottom portion 116 (e.g. via 134) and spaced away from the first base portion 132 and extending vertically away from the bottom portion 116 and a second sidewall 130 connected to the bottom portion 116 (e.g. via 134) and spaced away from the first base portion 132 wherein the distance between the first and second sidewalls 128/130 is equal to a width of each door of a double door assembly; and a second restrainer assembly 120 connected to the bottom portion 116 (e.g. via 134) adjacent the first restrainer assembly 118, the second restrainer assembly 120 has a second base portion 132 substantially horizontal and vertically above the second portion 116, a third sidewall 128 connected to the second bottom portion 132 and spaced away from the second base portion 116 and extending vertically away from the second bottom portion and a fourth sidewall 130 connected to the second bottom portion 116 (e.g. via 134) and spaced away from the second base portion 132 wherein the distance between the third and fourth sidewalls 128/130 is equal to a width of each door of the double door assembly (Figs. 4-5).
Re claim 8: wherein the first and second sidewalls 128/130 are configured to enclose a bottom portion of a free end of a first door of the double door assembly and the third and fourth sidewalls 128/130 are configured to enclose a bottom portion of a free end of a second door of the double door assembly.
Re claim 9: further comprising, a tab portion 134 connected to the bottom portion 116 and extending away from the first, second, third and fourth sidewalls 128/130; 128/130, the tab portion 134 being capable of securing the device to the double door assembly.
Re claim 10: wherein each base portion has voids (e.g. between 134/134).
Re claim 11: further comprising a set of holes formed in the first and second base portions 132 (when screws 52 applied, col. 4, line 47) capable of securing the device to a door slab of the double door assembly.
Re claim 12: wherein the device is manufactured from plastic (see Abstract).
Re claim 13: further comprising a wall 114/136 that connects the first and second restrainer assemblies 118/120.
Re claim 14: wherein the wall 114/136 connects the first and second sidewalls 128/130 of the first restrainer assembly 118 and the third and fourth sidewalls 128/130 of the second restrainer assembly 120.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale